DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 3/16/2016. Currently claims 1, 18 and 21 are amended, claims 2, 16-17 and 22 are cancelled. Claims 1, 3-15 and 18-21 are pending and are being addressed in this action. Claims 10-12, 14 and 18-20 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 13, 15 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Wan (20160022289).

As to claim 1, Wan discloses: A system for retrieving material from a cavity in a patient (abstract, see figure 10 and 17), comprising: a tube (20, 30, 40 and 50) having a proximal end and a distal end, the tube configured to be inserted into the cavity (paragraph 0029); and a filter assembly (80/82/85/83) disposed between the tube and a vacuum source (120, see figure 10) configured to apply negative pressure through the tube to cause the material to flow through the tube from the distal end to the proximal end (paragraph 0068), the filter assembly including a filter (85) configured to trap the material in the filter assembly, and allow liquid and gases to pass through the filter assembly (paragraph 0076), wherein the filter assembly includes a storage housing (tube that runs through 82) and a second housing (rigid tube attached to 85, see paragraph 0076) removably coupled to one another, wherein the filter is located in the storage housing but not the second housing or the filter is located in the second housing but not the storage housing, (see explanation below, seen as being located in only the second housing and not the storage housing) and the filter is configured to retain material having a minimum diameter, and allow liquid, gases, and debris having a diameter less than the minimum diameter to pass through the filter (paragraph 0076). Examiner notes according to paragraph 0076, 85 is able to be present anywhere within the egress tubing. Thus examiner is taking the position that 85 is able to be placed at 

As to claim 7, Wan discloses the invention of claim 1, Wan further discloses: further including a container (86 and syringe attached to 86 acts as a container see paragraph 0076) disposed between the filter assembly and the vacuum source, wherein the container is configured to capture liquids and solids that pass through the filter of the filter assembly. Examiner notes 86 and the syringe used with 86 are structured to capture liquids and solids that pass through the filter. 

As to claim 9, Wan discloses the invention of claim 1, Wan further discloses: an attachment (80) removably coupled to the distal end of the tube, and configured to retain material having a diameter larger than a diameter of a lumen of the tube (see figure 10). Examiner notes 80 is structured to be able to retain material larger than the diameter of the tube lumen. 

As to claim 13, Wan discloses the invention of claim 9, Wan further discloses: wherein the attachment includes a conical trap having a largest diameter at a distalmost point, and a smallest diameter at a proximalmost point (see figure 10).

As to claim 15, Wan discloses the invention of claim 1, Wan further discloses: further comprising the vacuum source (120).

As to claim 21, Wan discloses: A system (see figures 15-17) for retrieving material from a cavity in a patient, comprising: a tube (40) having a proximal end and a distal end, the tube configured to be inserted into the cavity (see paragraphs 0029-0041 and abstract); and a filter assembly (70/80/85/78) disposed between the tube and a vacuum source (120, see figure 10, seen as being between tube and vacuum source since it connects the two) configured to apply negative pressure (paragraph 0068) through the tube to cause the material to flow through the tube from the distal end to the proximal end, the filter assembly including a filter (85) configured to trap the material in the filter assembly, and allow liquid and gases to pass through the filter assembly (paragraph 0076), wherein the filter assembly includes a storage housing (70) and a second housing (80) removably coupled (structured to be able to be removed from each other) and linearly aligned to one another such that the material may flow linearly from a distal end of the storage housing to a distal end of the second housing (see figure 16-17) and wherein the filter is located in the storage housing but not the second housing or the filter is located in the second housing but not the storage housing (seen to be located in 80 and not 70).

Claims 1 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Wan (20160022289).

As to claim 1, Wan discloses: A system for retrieving material from a cavity in a patient (abstract, see figure 10 and 17), comprising: a tube (20, 30, 40 and 50) having a the filter is located in the storage housing but not the second housing or the filter is located in the second housing but not the storage housing, (see explanation below, seen as being located in only the second housing and not the storage housing) and the filter is configured to retain material having a minimum diameter, and allow liquid, gases, and debris having a diameter less than the minimum diameter to pass through the filter (paragraph 0076). Examiner notes according to paragraph 0076, 85 is able to be present anywhere within the egress tubing. Thus examiner is taking the position that 85 is able to be placed at the opposite end of the egress tube (portion of tube that is outside of 80). This would result in the filter (85) being located in the second housing but not the storage housing as the claim requires.

As to claim 8, Wan discloses the invention of claim 1, Wan further discloses: wherein any material that passes through the proximal end of the tube must pass through or be retained by the filter assembly (see figure 16-17, retained inside 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (20160022289) in view of Ignon (20170224972).

As to claim 3, Wan discloses the invention of claim 1, Wan fails to directly disclose: further including at least one end cap for sealing the storage housing after the storage housing is decoupled from the second housing.
In the same field of endeavor, namely medical treatment devices, Igon teaches it’s well known to put caps over medical instruments (paragraph 0078 and figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cap of Igon to cover the storage housing element of Wan when the device is disconnected to prevent contamination (paragraph 0078).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (20160022289) in view of Rokde (EP2994295).


In the same field of endeavor, namely medical suction devices, Rokde teaches a suction assembly including a door (132) movable between a closed configuration (when suction is off) and an open configuration (when suction is on, see (col 6 lines 5-15 and col 7 lines 4-25), the door enabling a flow of material in the open configuration (col 7 lines 4-25), and prohibiting the flow of material in the closed configuration (paragraph 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the door assembly of Rokde to the suction device of Wan to prevent suctioned fluid/debris from leaking back into the patient.  

As to claim 5, the combination of Wan and Rokde discloses the invention of claim 4, the combination further discloses: wherein the door is biased into the closed configuration (paragraphs 0034- 0035 of Rokde).

As to claim 6, the combination of Wan and Rokde discloses the invention of claim 4, the combination further discloses: wherein application of negative pressure through the filter assembly by the vacuum source moves the door from the closed configuration .

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. After further consideration of the prior art, a new interpretations and further explanations have been provided to address all limitations. 
As to the arguments regarding Wan teaching a filter 85 that is only located in both the storage housing the second housing and thus cannot read on the new limitation “wherein the filter is located in the storage housing but not the second housing or the filter is located in the second housing but not the storage housing”, examiner disagrees. As explained above, An alternate interpretation has been made to address some of the claim set wherein the filter assembly includes a storage housing (tube that runs through 82) and a second housing (rigid tube attached to 85, see paragraph 0076). Here, the filter 85 is only in the second housing and not the storage housing as the claim requires. In another interpretation, the filter assembly includes a storage housing (80) and a second housing (rigid tube attached to 85, see paragraph 0076) however as indicated in paragraph 0076, 85 is able to be present anywhere within the egress tubing. Thus examiner is taking the position that 85 is able to be placed at the opposite end of the egress tube (portion of tube that is outside of 80). This would result in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771